Tue 04/16/2019 08:41             PAGE 1/4
  Case 1:18-cv-00108-LEK-KJM Document 44 Filed 04/16/19 Page 1 of 4                       PageID #: 261

 1•
                                                                                             Richard .Eki1nolo
                                                                                               Joh1i. A. Morris
                                                                                        G\.venaelle M. Bratton
                                                                                             Russell H. Ando
                                                                                              Dan C. Oyusato
                                                                                             Jill l\1. T suchitori
                                                                                              Tiffany N, Dare
                                                                                            Jamie L. DeMello
                                                                                                 Bruce B. T(i1n

                                                                                                   Of Counsel:
                                                                                            Ar Jette S. Harada



                                               April 16, 2019


    YIA FACS!A1JLE (808i 54 l-1386

    The Honorable Leslie E. Kobayashi
    United States District Court
    District ofIIawaii
    300 Ala Moana I3lvd., Room C-423
    Honolulu, Hawaii 96850

           Re     Hawaii Central Federal Credit Union vs. Louis Mahina Kealoha, ct al.,
                  Civil No. 18-00108-LEK-KJM

    Dear Judge Kobayashi:

            We represent Defendant Mariner's Cove Association ("Defendant ASSOCTA TTON") in
    the above-captioned case. This letter brief is submitted pursuant to Minute Order filed herein on
    April 2, 2019.

    I.     BhCKGROUND

           This is a foredosure action by Plaintiff Hawaii Central Federal Credit Union
    ("Plaintiff'), which was filed in the Circuit Court of the First Circuit, State of Hawaii, on
    February 28, 2018, as Civil No. 18-1-0313-02 (JHC).            Defendants LOUIS MAHlNA
    KEALOHA and KATHERINE ELIZABETH KEALOHA ("Defendants KEALOHA") are or
    were the owners of the property being foreclosed upon, which is situated at 7014 Niumalu Loop,
    City and County of Honolulu, State of Hawaii, Tax Map Key No. (I) 3-9-065-046 ("Subject
    Property").

           This case was removed to this Court by Noiice of Removal of Civil Action filed herein
    on or about March 20, 2018, by Defendant United States of Americu.

           Defendant ASSOCIATION is a planned community association, incorporated as a



                          888 Mililani Street, 2nd Floor• Honolulu, Hawaii 96813-2918
                              Telephone: (808) 523-0702 • Fax: (808) 538-1927
Tue 04/16/2019 08:41                       PAGE 2/4
  Case 1:18-cv-00108-LEK-KJM Document 44 Filed 04/16/19 Page 2 of 4                      PageID #: 262
     The Honorable Leslie E. l<.obayashi
     April 16, 2019
     Page 2




     Hawaii non-profit corporation, by virtue of its Articles of Incorporation filed in the Department
     of Commerce and Consumer Affairs, State of Hawaii, on March 25, 2002; and is existing
     pursuant to the Declaration of Protective Provisions for Mariner's Cove, dated September 23,
     1968, and recorded in the Bureau of Conveyances, State of Hawaii, in Liber 6240, at Page 316,
     as supplemented or amended; pursuant to its By-Laws, as amended or restated; pursuant to
     Hawaii Revised Statues Chapter 421-.1, as amended; and pursuant to its governing documents.
     The Subject Property lies within Defendant ASSOCIATION.

            Defendant ASSOCIATION is named by Plaintiff in its foreclosure action because it may
     have, either now or in the future, a lien on the Subject Property for delinquent association
     assessments on the pa1i of Defendants KEALOHA.

           Pursuant to Defendant J\SSOCIATION's governing documents, and pursuant to IIRS
     Chapter 421-J, as amended, owners are obligated lo pay association assessments to Defendant
     ASSOCIATION.

             The Declaration of Protective Provisions for Mariner's Cove provides, at Section 8, as
     follows: ''All Mariner's Cove residential lots shall be subject to equal (per lot) general
     assessments semi-annually by the Association to provide adequate working funds and reserves
     for the care, maintemmce and operation of the common facilities and its other administrative
     functions .... "

             Hawaii Revised Statutes §421J-I0.5 provides as follows: "(a) all sums owed by the
     association, but unpaid for the share of the assessments chargeable to <iny unit, shall constitute a
     lien on the unit."

            At last check, there arn no delinquent association assessments on the part of Defendants
     KEALOHA as to the Subject Property. Defendant ASSOCIATION filed an Answer to
     Complaint in this case on April 16, 2018. Defendant ASSOCI1\TION has not filed an
     atfirmative claim in this case.

     II.    CUBRENT STATUS OF THIS FORECLOSURE CASE

             Defendm1t ASSOCIATION is named as a Defendant by Plaintiff in this foreclosure case
     in the event it has, or will have, a lien on the Subject Properly based on delinquent association
     assessments as to the Subject Property. At last check, the account is current with the De fondant
     ASSOCIATION.

              Counsel for Plaintiff and Counsel for Defendant J\SSOCJATION conferred on May 23,
     2018 to discuss discovery and motions. Defendant ASSOCIATION docs not presently expect to
     initiate, or be the recipient of, any discovery. Defendant ASSOCIATION docs not presently
     expect to object to any future discovery by Plaintiff. This foreclosure case is cunently stayed by
     Order filed on October 29, 2018.
Tue 04/16/2 019 08:41                       PAGE 3/4
  Case 1:18-cv-00108-LEK-KJM Document 44 Filed 04/16/19 Page 3 of 4                       PageID #: 263
     The !Ionorabl e Leslie E. Kobayash i
     April 16, 2019
     Page 3




     I IL   THE SALE Of TIIE SUBJEC T PROPER TY PURSUA NT TO UNITED STATES OP
            AMERJC A v. LOUIS M. KEALOHA~ET AL. CR)8-00068-JJ'v1S-RLP

             Defendan t AS SOCIA TTON is not a party to United States ol' America vs. Louis M.
     Kealoha. et aL, CR 18-00068 JMS-RLP ("CR 18-00068 ").                       Accordin gly, Dcfcndun t
     ASSOCI ATION does not have informati on as to its current status. Defendan t A.SSOCI ATlON
     understan ds that a sale of the Subject Property took place as part of CR18-00 068. The likely
     objective of Plainti!T s foreclosu re in this case is to effect a sale of the Subject Property at the
     highest and best price under the circumsta nces, which may have taken place pursuant to CRJ 8-
     00068. Defendan t ASSOCIA TJON has no informati on to provide as to the status of CR 18-
     00068, but the other parties in that case may be able to provide that informati on.

                                                   Very truly yours,




     cc:    JONATH AN W. Y. LAI, ESQ.                      jlaiCiVwik.com
            Watanabe Ing T,LP
            First Hawaiian Center
            999 Bishop Street, Suite 1250
            Honolulu , Hawaii 96813

            Attorney s for Plaintiff
            !IAW All CENTRA L FEDERA L CREDIT UNION

            LOUIS MAHI NA KEALOH A
            4348 Waialae Avenue, #829
            Honolulu , Hawaii 96816

            Defendan t

            KA THERIN E ELIZABE TH KEALOH A
            4348 Waialac Avenue, #829
            Honolulu , Hawaii 96816

            Defendan t
Tue 04/16/2019 08:41                      PAGE 4/4
  Case 1:18-cv-00108-LEK-KJM Document 44 Filed 04/16/19 Page 4 of 4               PageID #: 264
     The Honorable Leslie E. Kobayashi
     April 16, 2019
     Page 4




           LUNA-KAT MARINA PARK ASSOCIATION
           c/o Touchstone Properties, Ltd.
           680 lwilci Road, #777
           Honolulu, Hawaii 96817

           Defendant

           HAWAii KAI MARJNA COMMUNITY ASSOCIATIOJ\
           c/o Hawaiian Properties, Ltd.
           1165 Bethel Street, 2nd Floor
           llonol1i!u, Hawaii 96813

           Defendant

           KEVIN P.H. SUMIDA, ESQ.                ksumida(a)hawaiilaw4 l 1.com
           Sumida Au & Wong, LLLC
           735 Bishop Street, Suite 411
           Honolulu, Ilawaii 96813

           Attorney for Defendant Sumida Au & Wong, I.LLC

           COLIN M. McDO).JALD, ESQ.           Colin.McDonaldiiDusdoj.gov
           Office oftbe United States Attorney
           880 Front Street, Room 6293
           San Diego, California 92101

           ERIC J. BESTE, ESQ.                           Eric.Bcstelctlusdojgpv
           Office of the United Stalcs Attorney
           880 Front Street, Room 6293
           San Diego, California 92101

           JANAK! S. GANDHI, ESQ.               Janaki.GandhiCiil.usdoi.gov
           Office of the United States Attorney
           880 Front Street, Room 6293
           San Diego, California 92101

           MICHAhL. WHEAT, ESQ.                 michael.wheat(d!usdoj.gov
           Office of the United States Attorney
           8801 Front Street, Room 6293
           San Diego, California 92101

           Attorneys for Defendant
           UNITED STATES OF AMERICA
